Citation Nr: 0820048	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an anxiety disorder 
with panic attacks.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
May 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction of the claim was transferred to the 
RO in Lincoln, Nebraska.

The veteran testified before the undersigned at a July 2007 
hearing at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

An anxiety disorder was not manifested in service and 
objective medical evidence does not establish that the 
currently diagnosed anxiety disorder with panic attacks is 
etiologically related to active service. 


CONCLUSION OF LAW

An anxiety disorder with panic attacks was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2004.  The 
RO's March 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with the claims file.  
Post-service VA treatment records and reports and Social 
Security Administration (SSA) records have also been 
obtained.  The appellant has provided private treatment 
records from Mary Lanning Memorial Hospital (MLMH) and Dr. 
Wycoff of Hastings, Nebraska.  He has not identified any 
additional records that should be obtained.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed anxiety disorder is etiologically related to his 
active service.  As he is not competent to provide a 
competent etiological opinion, the record is silent for a 
nexus between the veteran's current disability and his active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a 
VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that his currently diagnosed anxiety 
disorder with panic attacks is etiologically related to his 
active service.  Specifically, he asserts that he began to 
suffer from anxiety and panic attacks shortly before his 
discharge from active service.  

While the evidence reveals that the veteran is currently 
diagnosed with an anxiety disorder, the competent, probative 
evidence of record does not etiologically link the veteran's 
current disability to his active service or any incident 
therein.  Service medical records are silent as to any 
treatment for or diagnosis of anxiety and panic attacks or 
any other psychiatric disorder.  A January 1976 Report of 
Medical Examination, completed prior to the veteran's 
separation from active service, indicates a normal 
psychiatric evaluation.  In addition, a January 1976 Report 
of Medical History, completed and signed by the veteran in 
conjunction with his separation physical, indicates the 
veteran did not suffer from depression or excessive worry or 
nervous trouble of any sort, and had not been treated for a 
mental condition.

The veteran testified at a July 2007 hearing that he sought 
treatment for panic attacks shortly before his discharge from 
service, and the Board acknowledges that such treatment would 
likely have occurred subsequent to the veteran's separation 
examination discussed above.  However, the Board observes 
that the competent medical evidence of record, including VA 
and private treatment records and reports, indicates the 
veteran has consistently reported suffering his first panic 
attack in 1984 or 1985.  (See, e.g., May 1999 and April 2002 
VA treatment records; see also November 1989 and March 1994 
MLMH psychiatric evaluations).  Although the Board has 
considered the veteran's statements concerning the alleged 
onset of panic attacks in service, in light of the totality 
of the medical record, the Board finds such statements to be 
lacking in probative value.  Based on the negative service 
medical records and many years of medical records indicating 
an onset of panic attacks in 1984 or 1985, eight or nine 
years post-service, the Board concludes that the veteran did 
not suffer from panic attacks while in active service.

In sum, the Board finds that there is no evidence of an 
anxiety disorder in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological relationship between the veteran's 
current anxiety disorder and his active service.  In this 
regard, the veteran has produced no competent medical 
evidence or competent medical opinion in support of his claim 
that his present anxiety disorder is etiologically related to 
his active service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for an anxiety disorder with panic 
attacks, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).

As a final matter, the Board acknowledges that the veteran 
himself has claimed his currently diagnosed anxiety disorder 
is etiologically related to his active service.  The Board 
also notes that the veteran has submitted a statement from a 
friend that he seemed very excited and nervous upon 
separation from service.  However, the Board notes that as 
laypersons, the veteran and his friend have no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Espiritu, supra.  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  


ORDER

Service connection for an anxiety disorder with panic attacks 
is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


